Execution Version


AMENDMENT NO. 2
AMENDMENT NO. 2, dated as of February 8, 2017 (this “Amendment”), to the Credit
Agreement, dated as of April 1, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”),
among TOWNSQUARE MEDIA, INC., a Delaware corporation (the “Borrower”), each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), ROYAL BANK OF CANADA, as administrative agent and
collateral agent (in such capacity, the “Administrative Agent”), and the other
parties thereto. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
WHEREAS, Section 11.1 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant replacement term loan tranche to permit the refinancing
of all outstanding Term Loans of any Class with a replacement term loan tranche
thereunder;
WHEREAS, the Borrower desires, pursuant to Section 11.1 of the Credit Agreement,
to create a new Class of Term B Loans (as defined herein) under the Credit
Agreement having identical terms with and having the same rights and obligations
under the Loan Documents as, and in the same aggregate principal amount as, the
Initial Term Loans, as set forth in the Credit Agreement and Loan Documents,
except as such terms are amended hereby;
WHEREAS, each Term Lender that executes and delivers a consent substantially in
the form of Exhibit A hereto (a “Consent”) to exchange all (or such lesser
amount allocated to it by the Amendment No. 2 Arranger (as defined below)) of
its Initial Term Loans for Term B Loans (as defined herein) upon effectiveness
of this Amendment and thereafter become a Term B Lender (as defined herein)
shall be deemed to have consented to this Amendment;
WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Additional Term B
Lender (as defined herein) will make Term B Loans in the amount set forth on the
signature page of such Person’s Joinder on the effective date of this Amendment
to the Borrower, the proceeds of which will be used by the Borrower to repay in
full the outstanding principal amount of Non-Exchanged Term Loans (as defined
herein);
NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
Section 1.Amendments Relating to the Term B Loans.
Effective as of the Amendment No. 2 Effective Date, the Credit Agreement is
hereby amended as follows:
(a)    The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:


    
    

--------------------------------------------------------------------------------

-2-


“Additional Term B Lender” means a Person with an Additional Tranche B Term
Commitment to make Additional Term B Loans to the Borrower on the Amendment No.
2 Effective Date.
“Additional Term B Loan” means a Loan that is made pursuant to Section 2.1 of
the Credit Agreement on the Amendment No. 2 Effective Date.
“Additional Tranche B Term Commitment” means, with respect to an Additional Term
B Lender, the commitment of such Additional Term B Lender to make an Additional
Term B Loan on the Amendment No. 2 Effective Date, in the amount set forth on
Amendment No. 2 Joinder to Amendment No. 2. The aggregate amount of the
Additional Tranche B Term Commitments of all Additional Term B Lenders shall
equal the outstanding aggregate principal amount of Non-Exchanged Term Loans.
“Amendment No. 2” means Amendment No. 2 to the Credit Agreement dated as of the
Amendment No. 2 Effective Date.
“Amendment No. 2 Arranger” means RBC Capital Markets, in its capacity as sole
lead arranger and bookrunner with respect to Amendment No. 2.
“Amendment No. 2 Effective Date” means February 8, 2017, the date on which all
conditions precedent set forth in Section 3 of Amendment No. 2 are satisfied.
“Amendment No. 2 Joinder” means the Joinder dated February 8, 2017 entered into
on the Amendment No. 2 Effective Date among the Borrower, the Administrative
Agent and each Additional Term B Lender.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




    

--------------------------------------------------------------------------------

-3-


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Exchanged Term Loans” means each Initial Term Loan (or portion thereof) as to
which the Rollover Term Lender thereof has consented to exchange into a Term B
Loan and the Amendment No. 2 Arranger has allocated into a Term B Loan.
“Non-Exchanged Term Loan” means each Initial Term Loan (or portion thereof)
other than an Exchanged Term Loan.
“Rollover Term Lender” means each Term Lender with an Initial Term Loan that has
consented to exchange such Term Loan into a Term B Loan, and that has been
allocated such Term B Loan by the Amendment No. 2 Arranger.
“Term B Lender” means a Lender with an outstanding Tranche B Term Commitment or
an outstanding Term B Loan.
“Term B Loan” means an Additional Term B Loan or a Loan that is deemed made
pursuant to Section 2.1.
“Tranche B Term Commitment” means, with respect to a Term Lender, the agreement
of such Term Lender to exchange the entire principal amount of its Initial Term
Loans (or such lesser amount allocated to it by the Amendment No. 2 Arranger)
for an equal principal amount of Term B Loans on the Amendment No. 2 Effective
Date.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    All references to “Initial Term Loan,” “Initial Term Loan Commitment” and
“Term Lender” in the Credit Agreement and the Loan Documents shall be deemed to
be references to “Term B Loan,” “Tranche B Term Commitment” and “Term B Lender,”
respectively (other than any such references contained in (i) the introductory
paragraphs to the Credit Agreement, (ii) the Incremental Amendment Agreement,
(iii) Amendment No. 2, (iv) Sections 2.1(b), 2.5(b), 2.11(d)(ii) and 7.9 of the
Credit Agreement and the definitions of “Initial Term Loan Commitment” and “Term
Facility” in the Credit Agreement).
(c)     The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended by deleting clause (x) in the first sentence of such
definition and replacing it with the following:
“(x) the Term B Loans, a percentage equal to 2.00% per annum, in the case of
Base Rate Loans, and 3.00% per annum, in the case of Eurodollar Rate Loans,”
(d)    The definition of “Arrangers” in Section 1.1 of the Credit Agreement is
hereby amended by deleting such definition and replacing it with the following:




    

--------------------------------------------------------------------------------

-4-


““Arrangers” means RBC Capital Markets, Merrill Lynch, Pierce & Fenner
Incorporated, SunTrust Robinson Humphrey, Inc., Macquarie Capital (USA) Inc. and
Jefferies Finance LLC, in their capacities as joint lead arrangers and
bookrunners under this Agreement, and the Amendment No. 2 Arranger.”
(e)    The definition of “Loan Documents” in Section 1.1 of the Credit Agreement
is hereby amended by deleting such definition and replacing it with the
following:
““Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Fee Letter, the L/C Reimbursement
Agreements, each Perfection Certificate, the Incremental Amendment Agreement,
Amendment No. 2, each Amendment No. 2 Joinder and, when executed, each document
executed by a Loan Party and delivered to the Administrative Agent, any Lender
or any L/C Issuer in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing, excluding in any event Secured Hedging
Agreements and Secured Cash Management Agreements.”
(f)    The definition of “Non-Funding Lenders” in Section 1.1 of the Credit
Agreement is hereby amended by deleting such definition and replacing it with
the following:
““Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing) to the Borrower,
the Administrative Agent, any Lender, or the L/C Issuer or has otherwise
publicly announced (and the Administrative Agent has not received notice of a
public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) (other than by way of an Undisclosed Administration) (i) become
subject to a voluntary or involuntary case under the Bankruptcy Code or any
similar bankruptcy laws, (ii) a custodian, conservator, receiver or similar
official appointed for it or any substantial part of such Person’s assets, (iii)
made a general assignment for the benefit of creditors, been liquidated, or
otherwise been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (d), the Administrative Agent has determined that
such Lender is reasonably likely to fail to fund any payments required to be
made by it under the Loan Documents or (iv) become the subject of a Bail-In
Action.”
(g)    Section 2.1 of the Credit Agreement is hereby amended by adding the
following paragraphs to such Section:
“(c)    Exchanged Term Loans. On the terms and subject to the conditions
contained in this Agreement and Amendment No. 2, each Rollover Term Lender
severally agrees to exchange its Exchanged Term Loans for a like principal
amount of Term B Loans on the Amendment No. 2 Effective Date.
(d)    Tranche B Term Commitments. On the terms and subject to the conditions
contained in this Agreement and Amendment No. 2, each Additional Term B Lender
severally agrees to




    

--------------------------------------------------------------------------------

-5-


make an Additional Term B Loan to the Borrower on the Amendment No. 2 Effective
Date in the principal amount equal to its Additional Tranche B Term Commitment
on the Amendment No. 2 Effective Date. The Borrower shall prepay the
Non-Exchanged Term Loans with a like amount of the gross proceeds of the
Additional Term B Loans, concurrently with the receipt thereof.
(e)    Term B Loans.
(i)    The Borrower shall pay to the Term Lenders immediately prior to the
effectiveness of Amendment No. 2 all accrued and unpaid interest on the Initial
Term Loans to, but not including, the Amendment No. 2 Effective Date on such
Amendment No. 2 Effective Date.
(ii)    The Term B Loans shall have the same terms as the Initial Term Loans as
set forth in the Credit Agreement and the Loan Documents before giving effect to
Amendment No. 2, except as modified by Amendment No. 2; it being understood that
the Term B Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Initial Term Loans prior to the Amendment
No. 2 Effective Date.
(iii)    The Tranche B Term Commitment of each Additional Term B Lender shall be
automatically terminated on the Amendment No. 2 Effective Date upon the
borrowing of the Additional Term B Loans on such date.”
(h)    Section 2.5(b) of the Credit Agreement is hereby amended by deleting such
section and replacing it with the following:
“(b)    Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans on the Closing Date. The Tranche B Term Commitment of each Term Lender
shall be automatically and permanently reduced to $0 upon the funding of the
Term B Loans on the Amendment No. 2 Effective Date. The Revolving Credit
Commitment of each Class shall automatically and permanently terminate on the
Maturity Date with respect to such Class of Revolving Credit Commitments.”
(i)    Section 2.7(d) of the Credit Agreement is hereby amended by deleting such
section and replacing it with the following:
“(d)    In the event that, on or prior to the date that is six (6) months after
the Amendment No. 2 Effective Date, the Borrower (x) prepays, repays,
refinances, substitutes or replaces any Term B Loans in connection with a
Repricing Event (in each case other than in connection with a Change of Control
or a Transformative Acquisition), or (y) effects any amendment, modification or
waiver of, or consent under, this Agreement resulting in a Repricing Event (in
each case other than in connection a Change of Control or a Transformative
Acquisition), the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Lenders, (I) in the case of clause
(x), a premium of 1.00% of the aggregate principal amount of the Term B Loans so
prepaid, repaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.00% of the aggregate




    

--------------------------------------------------------------------------------

-6-


principal amount of the Term B Loans that are the subject of such Repricing
Event outstanding immediately prior to such amendment, modification, waiver or
consent.”
(j)    Section 7.9 of the Credit Agreement is hereby amended by adding the
following paragraph to such Section:
“(c)    The Borrower will use the proceeds of all Term B Loans to refinance the
Initial Term Loans.”
(k)    Article 11 of the Credit Agreement is hereby amended by add the following
as a new section to such Article:
“Section 11.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”
(l)    Notwithstanding anything to the contrary herein or in the Credit
Agreement, the Term B Loans will initially be Eurodollar Rate Loans with an
interest Period ending on March 31, 2017 and with a Eurodollar Rate of 1.00% per
annum for such Interest Period. Each Term B Lender (including each Rollover Term
Lender) waives any right to compensation for losses, expenses or liabilities
incurred by such Lender to which it may otherwise have been entitled pursuant to
Section 2.16(a) of the Credit Agreement in respect of the transactions
contemplated hereby. In addition, each Term B Lender (including each Rollover
Term Lender) party hereto hereby agrees that this Amendment shall constitute
notice of the initial Borrowing of Term B Loans required under Section
2.2(a)(ii) of the Credit Agreement, and each Term B Lender (including each
Rollover Term Lender) party hereto hereby waives any prior notice requirement
under Section 2.2(a)(ii) of the Credit Agreement.






    

--------------------------------------------------------------------------------

-7-


Section 2.    Representations and Warranties.
By its execution of this Amendment, each Loan Party party hereto represents and
warrants to the Administrative Agent as of the Amendment No. 2 Effective Date
(before and after giving effect to this Amendment) that:
(a)    from and after its delivery to the Administrative Agent, this Amendment
has been duly authorized, executed and delivered by it and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against it in
accordance with its terms except as may be limited by bankruptcy, insolvency,
reorganization moratorium or similar laws limiting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
(b)    the execution, delivery and performance by such Loan Party of the
Amendment is within such Loan Party’s corporate or similar powers, have been, at
the time of execution thereof, duly authorized by all necessary corporate or
similar action and do not (a) contravene the terms of any of such Person’s
Constituent documents, or (b) violate any applicable Requirement of Law, except
to the extent that such violation or contravention could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(c)    all representations and warranties set forth in any Loan Document are
true and correct, both before and after giving effect to the Term B Loans and
this Amendment, in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the Amendment No. 2 Effective Date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date and except that the representations and warranties contained
in Section 4.4(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 6.1(c) of the Credit
Agreement, respectively, prior to the Amendment No. 2 Effective Date; and
(d)    no Default or Event of Default has occurred and is continuing.
Section 3.    Conditions to Effectiveness.
This Amendment shall become effective on the date on which each of the following
conditions is satisfied:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
Borrower and the Guarantors, as applicable:
(1)    executed counterparts of this Amendment; and
(2)    a Term Note executed by the Borrower in favor of each Lender requesting a
Term Note at least two (2) Business Days prior to the Amendment No. 2 Effective
Date, if any.




    

--------------------------------------------------------------------------------

-8-


(b)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;
(1)    an opinion of Sullivan & Cromwell LLP, counsel for the Borrower
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 2 Effective Date);
(2)    either (x) a copy of each Constituent Document of each Loan Party that is
on file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority, or (y) confirmation from each Loan
Party that there has been no change to such Constituent Document since last
delivered to the Administrative Agent or certified as unchanged since last
delivered to the Administrative Agent, in each case on September 1, 2015 or
October 8, 2015, as applicable, together with, if applicable, certificates
attesting to the good standing (to the extent available in such jurisdiction) of
each Loan Party in such jurisdiction, other than for those Guarantors where the
failure to be in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
(3)    a certificate of the secretary or other officer of each Loan Party in
charge of maintaining books and records of such Loan Party certifying as to (A)
the names and signatures of each officer of such Loan Party authorized to
execute and deliver this Amendment, (B) either (x) the Constituent Documents of
such Loan Party attached to such certificate are complete and correct copies of
such Constituent Documents as in effect on the date of such certification or (y)
that there has been no change to such Constituent Document since last delivered
to the Administrative Agent or certified as unchanged since last delivered to
the Administrative Agent, in each case on September 1, 2015 or October 8, 2015,
as applicable, and (C) the resolutions of such Loan Party’s board of directors
or other appropriate governing body approving and authorizing the execution,
delivery and performance of this Amendment;
(4)    a good standing certificate (to the extent such concept is known in the
relevant jurisdiction) from the applicable Governmental Authority of the
Borrower’s and the Guarantors’ respective jurisdiction of incorporation,
organization or formation dated a recent date prior to the Amendment No. 2
Effective Date, other than for those Guarantors where the failure to be in good
standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;
(5)    a certificate signed by a Responsible Officer of the Borrower certifying
as to the satisfaction of the conditions set forth in paragraphs (f) and (g) of
this Section 3 and that the Term B Loans meet the requirements and conditions to
be Replacement Term Loans; and
(c)    The aggregate principal amount of the Exchanged Term Loans plus the
aggregate principal amount of the Additional Tranche B Term Commitments shall
equal the aggregate principal amount of the outstanding Initial Term Loans
immediately prior to the effectiveness of this Amendment.




    

--------------------------------------------------------------------------------

-9-


(d)    The Borrower shall have paid to the Administrative Agent, for the ratable
account of the Term Lenders immediately prior to or substantially concurrently
with the Amendment No. 2 Effective Date, all accrued and unpaid interest on the
Initial Term Loans to, but not including, the Amendment No. 2 Effective Date on
the Amendment No. 2 Effective Date.
(e)    All reasonable, documented and invoiced out-of-pocket fees and expenses
due to the Administrative Agent, the Amendment No. 2 Arranger and the Lenders
required to be paid on the Amendment No. 2 Effective Date (including pursuant to
Section 4 hereof) shall have been paid. In addition, all accrued and unpaid
interest with respect to all Initial Term Loans (including the Exchanged Term
Loans) shall have been paid to the relevant Term Lenders on the Amendment No. 2
Effective Date.
(f)    No Default or Event of Default shall exist, or would result from the
Amendment and related Borrowing or from the application of the proceeds
therefrom.
(g)    The representations and warranties set forth Section 2 are true and
correct.
(h)    To the extent requested by a Term B Lender in writing not less than three
(3) Business Days prior to the Amendment No. 2 Effective Date, the
Administrative Agent shall have received, prior to the effectiveness of this
Amendment, all documentation and other information with respect to the Borrower
required by regulatory authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act of 2001 (31 U.S.C. 5318 et seq.).
(i)    The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2 of the Credit Agreement.
(j)    The Administrative Agent shall have received a Notice of
Repayment/Prepayment/Cancellation in accordance with Section 2.13(e) of the
Credit Agreement.
(k)    The Administrative Agent shall have received the executed counterparts of
the Joinder executed by the Borrower and each Additional Term B Lender.
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 2 Effective Date and such notice shall be conclusive and binding.
Section 4.    Expenses.
The Borrower agrees to reimburse the Administrative Agent for its reasonable,
documented and invoiced out-of-pocket expenses incurred by them in connection
with this Amendment, including the reasonable, documented and invoiced fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent.
Section 5.    Execution in Counterparts.
This Amendment may be executed in any number of counterparts and by different
parties hereto in different counterparts, each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. This Amendment shall become effective when




    

--------------------------------------------------------------------------------

-10-


it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by telecopier, .pdf or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 6.    Governing Law and Waiver of Right to Trial by Jury.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT RESPECT TO THE PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK). The jurisdiction and waiver of right to trial by jury provisions
in Sections 11.14 and 11.15 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.
Section 7.    Headings.
The headings of the several Sections and subsections of this Amendment are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.
Section 8.    Effect of Amendment.
Except as expressly set forth herein, this Amendment shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. As of the
Amendment No. 2 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder,” “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument. This Amendment shall constitute a Loan
Document. The parties hereto hereby consent to the Amendment upon the terms set
forth herein. Upon the effectiveness of this Amendment, all conditions and
requirements set forth in the Credit Agreement or the other Loan Documents
relating to the Amendment shall be deemed satisfied and the Term B Loans shall
be deemed arranged and consummated in accordance with the terms of the Credit
Agreement and the other Loan Documents. The parties hereto acknowledge and agree
that the amendment of the Credit Agreement pursuant to this Amendment and all
other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 2 Effective Date.
Section 9.    Acknowledgement and Affirmation.
(a)    Each Loan Party confirms for the benefit of the Secured Parties that the
guarantee and indemnities under the Credit Agreement and the Guaranty and
Security Agreement, as applicable, given by such Loan Party (the “Guaranty
Obligations”) shall remain in full force and effect notwithstanding the
occurrence of the Amendment No. 2 Effective Date or any other additions,
amendments, substitution, or supplements of or to the Loan Documents and




    

--------------------------------------------------------------------------------

-11-


the imposition of any amended, new or more onerous obligations under the Loan
Documents in relation to any Loan Party and that the Guaranty Obligations extend
to any new obligations assumed by any Loan Party under the Loan Documents
(including without limitation the Term B Loans and the Credit Agreement as
amended by this Amendment), subject to the limitations set out in any Guaranty.
(b)    Each Loan Party confirms for the benefit of the Administrative Agent, the
Collateral Agent and the Secured Parties that:
(i)    any Lien in respect of the obligations of any of the Loan Parties under
the Loan Documents (or any of them) which has been created by such Loan Party in
favor of the Collateral Agent or the Secured Parties, as the case may be,
pursuant to the Guaranty and Security Agreement and each other document to which
such Loan Party is a party that purports to grant a Lien in favor of the
Collateral Agent or the Secured Parties (together with the Guaranty and Security
Agreement, the “Collateral Documents”) shall remain and continue in full force
and effect in accordance with its terms notwithstanding the occurrence of the
Amendment No. 2 Effective Date and shall extend to any new obligations assumed
by any Loan Party under the Term B Loans, the Credit Agreement as amended by
this Amendment and this Amendment (including, for the avoidance of doubt, any
guaranty), subject to the limitations set out in those Collateral Documents or
any other Loan Document;
(ii)    the obligations of the Loan Parties arising under the Term B Loans, the
Credit Agreement as amended by this Amendment and this Amendment (including, for
the avoidance of doubt, any guaranty) are included in the Obligations subject to
any limitations set out in any Loan Document;
(iii)    it undertakes with respect to paragraph (a) above and this paragraph
(b), to do all such acts or execute all such documents the Collateral Agent may
reasonably require in order to ensure that the existing Liens under the
Collateral Documents continues to be in full force and effect and extends to any
new Obligations assumed by any Loan Party under the Term B Loans, the Credit
Agreement, as amended by this Amendment, and this Amendment (including, for the
avoidance of doubt, any guaranty); and
(iv)    all references to the “Credit Agreement”, “Loan Documents”, “Loan” or
its equivalent in the existing Collateral Documents or in any guaranty is a
reference to the Credit Agreement as amended by this Amendment to inter alia
include the Term B Loans.
(c)    No part of this Amendment is intended to or will create a registrable
Lien.
Section 10.    Tax Matters
The parties hereto shall treat all of the Term B Loans (whether issued for cash
or in exchange for Initial Term Loans) as one fungible tranche for U.S. federal
income tax purposes.






    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
TOWNSQUARE MEDIA, INC.,
 
as Borrower
 
 
 
 
 
By: /s/ Stuart Rosenstein   
 
Name: Stuart Rosenstein
 
Title: Executive Vice President, Chief Financial Officer and Secretary







[SIGNATURE PAGE TO AMENDMENT NO. 1]
    

--------------------------------------------------------------------------------






BRYTON ACQUISITION COMPANY, LLC
GAP BROADCASTING BURLINGTON LICENSE, LLC
GAP BROADCASTING BURLINGTON, LLC
GAP BROADCASTING MIDLAND-ODESSA LICENSE, LLC
GAP BROADCASTING MIDLAND-ODESSA, LLC
HEARTLAND GROUP LLC
HOLLYWOOD ATTRACTIONS, LLC
LYLA ACQUISITION COMPANY, LLC
LYLA INTERMEDIATE HOLDING, LLC
MID-AMERICA SHOWS DELAWARE, LLC
MID-AMERICA SHOWS TRANSPORTATION, LLC
MILLENNIUM ATLANTIC CITY II HOLDCO, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT-CATERING SOUTH, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT - AMUSEMENT SOUTH, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT-ALL-STAR AMUSEMENT, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT-ASTRO AMUSEMENT, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT-CANADA HOLDINGS, INC.
NORTH AMERICAN MIDWAY ENTERTAINMENT-SHOWS SOUTH, LLC
NORTH AMERICAN MIDWAY ENTERTAINMENT-SOUTHEAST, LLC
REGENT LICENSEE OF CHICO, INC.
REGENT LICENSEE OF ERIE, INC.
REGENT LICENSEE OF FLAGSTAFF, INC.
REGENT LICENSEE OF KINGMAN, INC.
REGENT LICENSEE OF LAKE TAHOE, INC.
REGENT LICENSEE OF LEXINGTON, INC.
REGENT LICENSEE OF PALMDALE, INC.
REGENT LICENSEE OF REDDING, INC.
REGENT LICENSEE OF SAN DIEGO, INC.
REGENT LICENSEE OF SOUTH CAROLINA, INC.
REGENT LICENSEE OF WATERTOWN, INC.
SPECIAL EVENTS MANAGEMENT, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND II, LLC
TOWNSQUARE ACTIVE EVENTS, LLC








    

--------------------------------------------------------------------------------





TOWNSQUARE BEVERAGE, LLC
TOWNSQUARE COMMERCE, LLC
TOWNSQUARE EXPERIENTIAL, LLC
TOWNSQUARE EXPOS, LLC
TOWNSQUARE INTERACTIVE, LLC
TOWNSQUARE LIFESTYLE EVENTS, LLC
TOWNSQUARE LIVE EVENTS COLORADO, LLC
TOWNSQUARE LIVE EVENTS INTERNATIONAL, LLC
TOWNSQUARE LIVE EVENTS MINNESOTA, LLC
TOWNSQUARE LIVE EVENTS MONTANA, LLC
TOWNSQUARE LIVE EVENTS TEXAS, LLC
TOWNSQUARE LIVE EVENTS WISCONSIN, LLC
TOWNSQUARE LIVE EVENTS, LLC
TOWNSQUARE LIVE PRODUCTIONS, LLC
TOWNSQUARE MANAGEMENT COMPANY, LLC
TOWNSQUARE MEDIA 2010, INC.
TOWNSQUARE MEDIA ABILENE LICENSE, LLC
TOWNSQUARE MEDIA ABILENE, LLC
TOWNSQUARE MEDIA ACQUISITION III, LLC
TOWNSQUARE MEDIA ACQUISITION IV, LLC
TOWNSQUARE MEDIA AMARILLO LICENSE, LLC
TOWNSQUARE MEDIA AMARILLO, LLC TOWNSQUARE MEDIA ATLANTIC CITY II LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY II, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III HOLDCO, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY III, LLC
TOWNSQUARE MEDIA ATLANTIC CITY LICENSE, LLC
TOWNSQUARE MEDIA ATLANTIC CITY, LLC
TOWNSQUARE MEDIA AUGUSTA WATERVILLE LICENSE, LLC
TOWNSQUARE MEDIA AUGUSTA WATERVILLE, LLC
TOWNSQUARE MEDIA BANGOR LICENSE, LLC
TOWNSQUARE MEDIA BANGOR, LLC
TOWNSQUARE MEDIA BATTLE CREEK LICENSE LLC
TOWNSQUARE MEDIA BATTLE CREEK LLC
TOWNSQUARE MEDIA BILLINGS LICENSE, LLC
TOWNSQUARE MEDIA BILLINGS, LLC












    

--------------------------------------------------------------------------------





TOWNSQUARE MEDIA BINGHAMPTON LICENSE, LLC
TOWNSQUARE MEDIA BINGHAMPTON, LLC
TOWNSQUARE MEDIA BISMARCK LICENSE, LLC
TOWNSQUARE MEDIA BISMARCK, LLC
TOWNSQUARE MEDIA BOISE LICENSE, LLC
TOWNSQUARE MEDIA BOISE, LLC
TOWNSQUARE MEDIA BOZEMAN LICENSE, LLC
TOWNSQUARE MEDIA BOZEMAN, LLC
TOWNSQUARE MEDIA BROADCASTING, LLC
TOWNSQUARE MEDIA CASPER LICENSE, LLC
TOWNSQUARE MEDIA CASPER, LLC
TOWNSQUARE MEDIA CEDAR RAPIDS LICENSE LLC
TOWNSQUARE MEDIA CEDAR RAPIDS LLC
TOWNSQUARE MEDIA CHEYENNE LICENSE, LLC
TOWNSQUARE MEDIA CHEYENNE, LLC
TOWNSQUARE MEDIA DANBURY LICENSE LLC
TOWNSQUARE MEDIA DANBURY LLC
TOWNSQUARE MEDIA DUBUQUE LICENSE, LLC
TOWNSQUARE MEDIA DUBUQUE, LLC
TOWNSQUARE MEDIA DULUTH LICENSE, LLC
TOWNSQUARE MEDIA DULUTH, LLC
TOWNSQUARE MEDIA FARIBAULT LICENSE LLC
TOWNSQUARE MEDIA FARIBAULT LLC
TOWNSQUARE MEDIA GRAND JUNCTION LICENSE, LLC
TOWNSQUARE MEDIA GRAND JUNCTION, LLC
TOWNSQUARE MEDIA KALAMAZOO LICENSE LLC
TOWNSQUARE MEDIA KALAMAZOO LLC
TOWNSQUARE MEDIA KILLEEN-TEMPLE LICENSE, LLC
TOWNSQUARE MEDIA LAKE CHARLES LICENSE, LLC
TOWNSQUARE MEDIA LAKE CHARLES, LLC
TOWNSQUARE MEDIA LANSING LICENSE LLC
TOWNSQUARE MEDIA LANSING LLC
TOWNSQUARE MEDIA LARAMIE LICENSE, LLC
TOWNSQUARE MEDIA LARAMIE, LLC
TOWNSQUARE MEDIA LAWTON LICENSE, LLC
TOWNSQUARE MEDIA LAWTON, LLC
TOWNSQUARE MEDIA LICENSEE OF ALBANY AND LAFAYETTE, INC.












    

--------------------------------------------------------------------------------





TOWNSQUARE MEDIA LICENSEE OF PEORIA, INC.
TOWNSQUARE MEDIA LICENSEE OF ST. CLOUD, INC.
TOWNSQUARE MEDIA LICENSEE OF UTICA/ROME, INC.
TOWNSQUARE MEDIA LUBBOCK LICENSE, LLC
TOWNSQUARE MEDIA LUBBOCK, LLC
TOWNSQUARE MEDIA LUFKIN LICENSE, LLC
TOWNSQUARE MEDIA LUFKIN, LLC
TOWNSQUARE MEDIA MISSOULA LICENSE, LLC
TOWNSQUARE MEDIA MISSOULA, LLC
TOWNSQUARE MEDIA MONMOUTH-OCEAN LICENSE, LLC
TOWNSQUARE MEDIA MONMOUTH-OCEAN, LLC
TOWNSQUARE MEDIA NEW BEDFORD LICENSE, LLC
TOWNSQUARE MEDIA NEW BEDFORD, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND II LICENSE, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND LICENSE, LLC
TOWNSQUARE MEDIA ODESSA-MIDLAND, LLC
TOWNSQUARE MEDIA OF ALBANY AND LAFAYETTE, INC.
TOWNSQUARE MEDIA OF ALBANY, INC.
TOWNSQUARE MEDIA OF BUFFALO, INC.
TOWNSQUARE MEDIA OF EL PASO, INC.
TOWNSQUARE MEDIA OF EVANSVILLE/OWENSBORO, INC.
TOWNSQUARE MEDIA OF FLINT, INC
TOWNSQUARE MEDIA OF FT. COLLINS AND GRAND RAPIDS, LLC
TOWNSQUARE MEDIA OF FT. COLLINS, INC.
TOWNSQUARE MEDIA OF GRAND RAPIDS, INC.
TOWNSQUARE MEDIA OF KILLEEN-TEMPLE, INC.
TOWNSQUARE MEDIA OF LAFAYETTE, LLC
TOWNSQUARE MEDIA OF MIDWEST, LLC
TOWNSQUARE MEDIA OF PRESQUE ISLE, INC.
TOWNSQUARE MEDIA OF ST. CLOUD, INC.
TOWNSQUARE MEDIA OF UTICA/ROME, INC.
TOWNSQUARE MEDIA ONEONTA LICENSE, LLC
TOWNSQUARE MEDIA ONEONTA, LLC










    

--------------------------------------------------------------------------------





TOWNSQUARE MEDIA POCATELLO LICENSE, LLC
TOWNSQUARE MEDIA POCATELLO, LLC
TOWNSQUARE MEDIA PORTLAND LICENSE LLC
TOWNSQUARE MEDIA PORTLAND LLC
TOWNSQUARE MEDIA PORTSMOUTH LICENSE LLC
TOWNSQUARE MEDIA PORTSMOUTH LLC
TOWNSQUARE MEDIA POUGHKEEPSIE LICENSE, LLC
TOWNSQUARE MEDIA POUGHKEEPSIE, LLC
TOWNSQUARE MEDIA PRESQUE ISLE LICENSE, LLC
TOWNSQUARE MEDIA QUAD CITIES LICENSE LLC
TOWNSQUARE MEDIA QUAD CITIES LLC
TOWNSQUARE MEDIA QUINCY-HANNIBAL LICENSE, LLC
TOWNSQUARE MEDIA QUINCY-HANNIBAL, LLC
TOWNSQUARE MEDIA ROCHESTER LICENSE LLC
TOWNSQUARE MEDIA ROCHESTER LLC
TOWNSQUARE MEDIA ROCKFORD LICENSE LLC
TOWNSQUARE MEDIA ROCKFORD LLC
TOWNSQUARE MEDIA SAN ANGELO LICENSE, LLC
TOWNSQUARE MEDIA SAN ANGELO, LLC
TOWNSQUARE MEDIA SEDALIA LICENSE, LLC
TOWNSQUARE MEDIA SEDALIA, LLC
TOWNSQUARE MEDIA SHELBY LICENSE, LLC
TOWNSQUARE MEDIA SHELBY, LLC
TOWNSQUARE MEDIA SHREVEPORT LICENSE, LLC
TOWNSQUARE MEDIA SHREVEPORT, LLC
TOWNSQUARE MEDIA SIOUX FALLS LICENSE, LLC
TOWNSQUARE MEDIA SIOUX FALLS, LLC
TOWNSQUARE MEDIA TEXARKANA LICENSE, LLC
TOWNSQUARE MEDIA TEXARKANA, LLC
TOWNSQUARE MEDIA TRENTON LICENSE, LLC
TOWNSQUARE MEDIA TRENTON, LLC
TOWNSQUARE MEDIA TRI-CITIES LICENSE, LLC
TOWNSQUARE MEDIA TRI-CITIES, LLC
TOWNSQUARE MEDIA TUSCALOOSA LICENSE, LLC
TOWNSQUARE MEDIA TUSCALOOSA, LLC
TOWNSQUARE MEDIA TWIN FALLS LICENSE, LLC
TOWNSQUARE MEDIA TWIN FALLS, LLC
TOWNSQUARE MEDIA TYLER LICENSE, LLC
TOWNSQUARE MEDIA TYLER, LLC
TOWNSQUARE MEDIA VICTORIA LICENSE, LLC






    

--------------------------------------------------------------------------------





TOWNSQUARE MEDIA VICTORIA, LLC
TOWNSQUARE MEDIA WATERLOO LICENSE LLC
TOWNSQUARE MEDIA WATERLOO LLC
TOWNSQUARE MEDIA WEST CENTRAL RADIO BROADCASTING, LLC
TOWNSQUARE MEDIA WEST CENTRAL HOLDINGS, LLC
TOWNSQUARE MEDIA WEST CENTRAL INTERMEDIATE HOLDINGS, LLC
TOWNSQUARE MEDIA WICHITA FALLS LICENSE, LLC
TOWNSQUARE MEDIA WICHITA FALLS, LLC
TOWNSQUARE MEDIA YAKIMA LICENSE, LLC
TOWNSQUARE MEDIA YAKIMA, LLC
TOWNSQUARE MMN, LLC
TOWNSQUARE NEW JERSEY HOLDCO, LLC
TOWNSQUARE NEXT, LLC
TOWNSQUARE RADIO HOLDINGS, LLC
TOWNSQUARE RADIO, INC.
TOWNSQUARE RADIO, LLC
ZADER ACQUISITION COMPANY LLC


 
GUARANTORS,
 
as a Loan Party
 
 
 
 
 
By: /s/ Stuart Rosenstein   
 
Name: Stuart Rosenstein
 
Title: Executive Vice President, Chief Financial Officer and Secretary



    
























[SIGNATURE PAGE TO AMENDMENT NO. 1]


    

--------------------------------------------------------------------------------








 
 
ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
By: /s/ Rodica Dutka   
 
Name: Rodica Dutka
 
Title: Manager, Agency
 
 
 
 
 
 

















































[SIGNATURE PAGE TO AMENDMENT NO. 1]
    

--------------------------------------------------------------------------------


EXHIBIT A


CONSENT TO AMENDMENT NO. 2
CONSENT (this “Consent”) to Amendment No. 2 (the “Amendment”) to the Credit
Agreement, dated as of April 1, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”),
among Towsquare Media, Inc., a Delaware corporation, each Lender from time to
time party thereto, Royal Bank of Canada, as administrative agent and collateral
agent, and the other parties thereto. Capitalized terms used in this Consent but
not defined in this Consent have the meanings assigned to such terms in the
Credit Agreement (as amended by the Amendment).
Existing Lenders of Term B Loans.  The undersigned Term Lender hereby
irrevocably and unconditionally approves the Amendment and consents as follows
(check ONE option):
Cashless Settlement Option
  o to convert 100% of the outstanding principal amount of the Initial Term
Loans held by such Term Lender (or such lesser amount allocated to such Term
Lender by the Amendment No. 2 Arranger) into Term B Loans in a like principal
amount.
Post-Closing Settlement Option
   o to have 100% of the outstanding principal amount of the Initial Term Loans
held by such Term Lender prepaid on the Amendment No. 2 Effective Date and
purchase by assignment the principal amount of Term B Loans committed to
separately by the undersigned (or such lesser amount allocated to such Term
Lender by the Amendment No. 2 Arranger).




IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized signatory.
________________________________________,
as a Lender (type name of the legal entity)
By: ________________________________
Name:
Title:
If a second signature is necessary:
By: ________________________________
Name:
Title:
Name of Fund Manager (if any):__________________







 
    

--------------------------------------------------------------------------------


EXHIBIT B


JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of February 8, 2017 (this “Agreement”), by and among
ROYAL BANK OF CANADA (the “Term B Lender”), TOWNSQUARE MEDIA, INC., a Delaware
corporation (the “Borrower”), and ROYAL BANK OF CANADA (the “Administrative
Agent”).
RECITALS:
WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
September 1, 2015 (the “Credit Agreement”), by and among TOWNSQUARE MEDIA, INC.,
a Delaware corporation (the “Borrower”), ROYAL BANK OF CANADA, as administrative
agent and collateral agent (the “Administrative Agent”), the Lenders from time
to time party thereto and the other parties thereto and (ii) Amendment No. 2 to
the Credit Agreement, dated as of February 8, 2017. Capitalized terms used but
not defined herein having the meaning provided in the Credit Agreement (as
amended by Amendment No. 2);
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish Additional Tranche B Term Commitments (the “Additional
Tranche B Term Commitments”) with existing Term Lenders and/or Additional Term B
Lenders; and
WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Term B Lenders shall become Lenders pursuant to one or more Joinder Agreements;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each Additional Term B Lender hereby agrees to provide the Additional Tranche B
Term Commitment set forth on its signature page hereto pursuant to and in
accordance with Section 2.1 of the Credit Agreement. The Additional Tranche B
Term Commitment provided pursuant to this Agreement shall be subject to all of
the terms in the Credit Agreement and to the conditions set forth in the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents
Each Additional Term B Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Additional Tranche B Term Commitment provided
pursuant to this Agreement shall constitute Tranche B Term Commitments for all
purposes of the Credit Agreement and the other applicable Loan Documents. Each
Additional Term B Lender hereby agrees to make an Additional Term B Loan to the
Borrower in an amount equal to its Additional Tranche B Term Commitment on the
Amendment No. 2 Effective Date in accordance with Section 2.1 of the Credit
Agreement.
Each Additional Term B Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Arrangers or any other
Additional Term B Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time,


    
    

--------------------------------------------------------------------------------





continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender.
Upon (i) the execution of a counterpart of this Agreement by each Additional
Term B Lender, the Administrative Agent and the Borrower and (ii) the delivery
to the Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term B Lenders shall become Lenders under the Credit Agreement and
shall have the respective Additional Tranche B Term Commitment set forth on its
signature page hereto, effective as of the Amendment No. 2 Effective Date.
For each Additional Term B Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such Additional Term B Lender
may be required to deliver to the Administrative Agent pursuant to Section
10.8(c) of the Credit Agreement.
This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.
This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT RESPECT TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK).
Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.
This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.


B-2
    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [    ], 2017.
ROYAL BANK OF CANADA
By:        
Name:    
Title:    


Additional Tranche B Term Commitments:
$[    ]
TOWNSQUARE MEDIA, INC.
By:        
Name:    
Title:    




B-3
    

--------------------------------------------------------------------------------





Accepted:

ROYAL BANK OF CANADA,
as Administrative Agent
By:
    
Name:
Title:





B-4
    